Citation Nr: 1136595	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for hemorrhoids, prior to January 26, 2010.

4.  Entitlement to a rating in excess of 10 percent for hemorrhoids, from January 26, 2010.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO denied the Veteran's request  to reopen a claim for service connection for adenoma of the thyroid gland; as well as denied his claims for service connection for bilateral hearing loss, for tinnitus, for otitis externa (claimed as itchy ears), for residuals of a right jaw fracture, and for hypertension; and his claims for increased ratings for malaria and for hemorrhoids.  In January 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In February 2009, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900 (c) (2009).  

In March 2009, the Board denied the Veteran's petition to reopen the claim for service connection for adenoma of the thyroid glands, as well as denied his claims for service connection for otitis externa, for residuals of a right jaw fracture, and for hypertension, and his claim for increased rating for malaria.  At that time, the  Board remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC assigned a 10 percent rating for hemorrhoids, effective January 26, 2010 (as reflected in a January 2011 rating decision), and continued the denial of the claims for service connection for bilateral hearing loss and tinnitus (as reflected in a July 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

Although the AMC granted higher a rating for the service-connected hemorrhoid disability from January 26, 2010, as a higher ratings for the disability are assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing the matters set forth on the title page. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in August 2011, the Veteran submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence. However, the evidence consists of lay statements and copies of medical prescriptions which are essentially duplicative  evidence previously submitted by the Veteran or contained in his VA treatment records and considered by the RO/AMC (as reflected in the December 2006 rating decision and the December 2008 SOC/January 2011 SSOC).  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The Veteran has credibly asserted in-service noise exposure.

3. The Veteran does not currently have hearing loss in either  ear to an extent recognized as a disability for VA purposes.

4.  Although the appellant is competent to assert that he has ringing in his ears (tinnitus), he has not asserted  continuity of symptomatology since service, the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's tinnitus weighs against the claim.

5.  While the Veteran has asserted, alternatively, that tinnitus is associated with chronic ear infections, service connection has not been awarded for such infections.  

6.  Pertinent to the June 2006 claim for increase, prior to and since January 26, 2010, the Veteran's hemorrhoids have been manifested by frequent recurrence with occasional bleeding and mild anemia; persistent bleeding or fissures have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, , (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent, but no higher, rating for hemorrhoids, for the period from June 23, 2006 through January 25, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).

4.  The criteria for a rating in excess of 10 percent for hemorrhoids  are not met at any point pertinent to this appeal..  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the Veteran's claims for service connection for bilateral hearing loss and tinnitus, a September 2006 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The notice letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

With regard to the claim for an increased rating for hemorrhoids, the September 2006 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for a higher disability rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A June 2008 post rating letter set forth the criteria for higher ratings for the disability.

After issuance of above-described notice, and opportunity for the Veteran to respond, the January 2011 rating decision reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as the transcript of his January 2009 Board hearing.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

The Board acknowledges that, in the March 2009 remand, the Board instructed that an ear, nose and throat physician provide a medical opinion as to the relationship, if any, between in-service noise exposure and current hearing loss and tinnitus; in this case, however, the actual opinion was provided by an audiologist.  Nonetheless, the Board's prior instructions have been substantially complied with as the examiner, an audiologist, performed the requested review and offered an opinion about a disorder within his area of expertise.  The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

The Board also instructed that VA attempt to obtain any outstanding treatment records from the Long Beach VA Medical Center (VAMC) prior to February 2006.  The post-remand record reflects that the AMC requested these records, but received a negative reply.  The Veteran was contacted via telephone to determine if he was in possession of these records, but he stated that he did not have any records in his possession.  Thus, the Board finds that the AMC fulfilled its duty to assist in attempting to obtain the Veteran's VA treatment records, and that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In various written statements and during the Veteran's January 2009 Board hearing, he asserted that he was exposed to loud noise during active duty service though his duties with the military police from weapons firing and exposure to airplane noise.  He also claimed that his current bilateral hearing loss and tinnitus were due to chronic ear infection, which he began experiencing symptoms of during service, and was diagnosed with within a year of his discharge from service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss or  tinnitus is not warranted.

At the outset, the Board notes that the Veteran's DD214 show that he served as a military policeman.  Thus, the Board accepts the appellant's assertion of in-service noise exposure as credible and consistent with his established in-service duties.  See 38 U.S.C.A. § 1154(b) (West 2002).  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for either bilateral hearing loss or tinnitus.

The Board notes that the Veteran's service treatment records do not reflect any complaint, findings or diagnosis pertinent to either hearing loss or tinnitus, to include an ear infection.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Post-service medical records include VA outpatient treatment records documenting complaints of hearing loss and tinnitus.  

On  February 2008 audiological evaluation, the Veteran reported difficulty hearing, ringing in the ears, and earaches with ear infection.  He noted a history of military noise exposure from airplanes and firing weapons, and post-service noise exposure firing weapons as a U.S. Marshal.  Audiometric testing revealed pure tone thresholds, in decibels,  as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
10
5
10
10
15

It was noted that hearing sensitivity was normal through 6000 Hertz in both ears, and word recognition for conversational speech was good.  It was indicated that the Veteran was not a candidate for hearing aids.  

In July 2008, the Veteran reported occasional earaches and tinnitus, and that use of tiramcinilone ointment generally resolved the problem.  

On VA audiological evaluation  in January 2010, the Veteran reported an outer ear infection that began in the 1950s.  He indicated that tinnitus occurred intermittently, when he had a flare-up on infection, which lasted minutes up to one hour.  He denied any hearing difficulty.  Military noise exposure, including airplane engines and gunfire on the gun range, were endorsed.  He also indicated post-service noised exposure while working as a U.S. Marshal.  Recreational noise exposure was denied.  He indicated that tinnitus began in the 1950s, coinciding with ear infection.  On audiometric testing,  pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
10
10
5
15
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The examiner noted that the results of the examination revealed normal hearing in both ears except for a mild sensorineural hearing loss at 8000 Hertz in the left ear.  

The audiologist opined that it is likely that the Veteran's tinnitus is due to ear infection, and that the ear infections were not related to military service.  He indicated that it is not likely that the tinnitus is a symptom associated with mild hearing loss in the left ear, but rather a symptom related to ear infection.

First addressing the claim involving hearing loss, the Board emphasizes that the above-cited testing results do not establish a current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were greater than 94 percent.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  While the Board has considered the Veteran's assertions of hearing difficulties, he does not have the appropriate training and expertise to provide the testing results needed to establish current disability within the meaning of 38 C.F.R. § 3.385 on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as competent evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

Specifically as regards the  Veteran's claim involving  tinnitus, the Board notes that the Veteran has claimed of intermitted tinnitus associated with chronic earaches since his discharge from service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002). Here, however, the Veteran has not alleged, nor does the record document, that he has  experienced continuous tinnitus since his discharge from service.  There is no evidence of complaints of tinnitus during service, and the Veteran has  reported that he has experienced tinnitus only when he is suffering from an earache.

Moreover, as indicated, the only competent  opinion to address the etiology of the Veteran's current tinnitus-that of  the January 2010 VA examiner-is  adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding the onset of his tinnitus.  The examiner provided a rationale for his opinion, indicating that it is more likely that the Veteran's tinnitus is related to his chronic ear infections, and not to military noise exposure.  Hence, the Board accepts this opinion as probative of the medical nexus question.  Significantly, the Veteran has not presented or identified any contrary, competent evidence or opinion-i.e.,  one that, in fact, supports the claim.

Furthermore, as regards any direct assertions by the Veteran that his tinnitus is related to in-service noise exposure, the Board finds that such assertions, without more, provide no basis allowance of the claim.  As indicated above, the claim under consideration turns on the matter of whether there exists a medical nexus between current disability and service, a matter within the province of trained professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter on which these claims turn.  See, e.g., Bostain, 11 Vet. App. at 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. 183, 186 (1997).  Hence, the lay assertions in this regard have no probative value.

As a final point, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  .]
T, To whatever  extent that the Veteran contends, alternatively, that he is entitled to service connection for tinnitus as secondary to his chronic ear infections (otitis externa), the Board notes that service connection for this disability was previously denied in the Board's March 2009 decision.  Thus, there is no legal basis for granting service connection for tinnitus as secondary to otitis externa.  See Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Under these circumstances, the matter of claimed for secondary service connection for tinnitus is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher  Rating for Hemorrhoids

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

Historically, the RO granted service connection for hemorrhoids in a July 1954 rating decision, and assigned a noncompensable rating effective May 27, 1954.  The Veteran filed the instant claim for an increased rating in June 2006, and appeals a December 2006 rating decision continuing the noncompensable rating.  As discussed above, during the course of his appeal the AMC granted a 10 percent disability rating, effective January 26, 2010.

In this appeal, because the RO has already granted staged ratings for the Veteran's hemorrhoids,  the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating of the  disability, pursuant to Hart, is warranted.


The RO has evaluated the Veteran's hemorrhoids under Diagnostic Code 7336. Under that diagnostic code, a noncompensable rating is assignable for mild or moderate symptoms.  A 10 percent rating is assignable for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Considering the pertinent evidence in light of the above, the Board finds that, pertinent to the June 2006 claim for increase,  a 10 percent rating for  hemorrhoids is warranted prior to and since January 26, 2010.  

VA outpatient treatment records reflect the Veteran's complaints of, and treatment for, a recurrent hemorrhoid problem.  In June 2006, the Veteran complained of hemorrhoids.  He denied pain, constipation, diarrhea, or blood per rectum.  A rectal examination revealed a small amount of protrusion easily reducible.  The Veteran was prescribed suppositories stool softeners for treatment.

Pertinent to the Veteran's claim for increased rating, the Veteran was afforded a VA QTC examination in October 2006.  The Veteran noted a history of hemorrhoids beginning in the 1950s in service and subsequent hemorrhoidectomy.  However, he indicated that he still experienced recurrent hemorrhoids with bleeding and pain.  He indicated that he was anemic for awhile but did not know whether he was anemic now.  He indicated that his weight has been stable.  A rectal examination revealed external, non-thrombosed hemorrhoids.  Rectal sphincter tone was normal.  The prostate gland was enlarged, but there were no nodules or masses noted.  A diagnosis of status-post hemorrhoidectomy with recurrence was noted.  While the examiner noted that this condition could cause anemia, there was no such evidence.  He also found that there would be no functional limitations related to this disability.  

In various statements and during the Veteran's January 2009 Board hearing, the Veteran reported that his hemorrhoids recurred frequently, causing protrusion, leakage, and persistent pain, making it difficult for him to function and causing stress and also difficulty sleeping.

On VA examination in January 2010, the Veteran reported recurrent hemorrhoids, but denied urinary problems or constipation.  On examination, there were large, nonthrombotic excessive redundant tissue around the external anal canal 360 degrees, evidence of recurrent hemorrhoids.  There was no tenderness or fissures noted or felt.  The prostate was mildly enlarged and non-tender.  An assessment of external hemorrhoids with excessive redundant skin, status post hemorrhoidectomy, was indicated.  A January 2010 addendum notes that the Veteran reported blood in his stools approximately one time per month, and that he used hemorroidal suppositories when the hemorrhoids protrude.  They were described as easily reducible.  Laboratory results reveal mild anemia with normal iron level.  

The Board notes that the AMC assigned a 10 percent disability rating for the Veteran's hemorrhoids on the basis of evidence on examination in January 2010 reflecting frequent recurrence.  From the evidence of record, it is also apparent that the Veteran experienced frequent recurrence of hemorrhoids prior to the January 2010 examination.  VA outpatient treatment records reflect that the Veteran had been prescribed medication for treatment of this disability, and recurrence was also noted on examination in October 2006.  

The Board acknowledges that the medical evidence of record reflects that the Veteran's hemorrhoids are small, nonthrombotic and easily reducible.  However, the Board finds  that the Veteran's symptomatology more nearly approximates the criteria for a 10 percent rating.  In so finding, the Board notes that Veteran reported frequent recurrence with occasional blood in his stool, and has reported associated pain.  Recent examination also reflected mild anemia.  Given the evidence reflecting frequent recurrence and additional symptomatology, and in viewing the evidence in a light most favorable to the Veteran, the Board finds that, pertinent to the current claim, a 10 percent disability rating is warranted  both  prior to and since January 26, 2010.

As to whether the Veteran is entitled to a disability rating in excess of 10 percent for hemorrhoid at any point pertinent to this appeal, the Board notes that a maximum, 20 percent rating is warranted under Diagnostic Code 7336 for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  In this case, while the Veteran has reported occasional bleeding, persistent bleeding has simply not been demonstrated in the medical evidence of record.  In addition, fissures have not been found on examination.  Therefore, the Board concludes that a rating in excess of 10 percent is not warranted.

While the Board has considered the applicability of other diagnostic codes for evaluating the disability, because the Veteran's disability is limited to hemorrhoids, and the rating schedule clearly calls for rating internal and external hemorrhoids under Diagnostic Code 7336, there is no basis for assigning a schedular rating under any alternative diagnostic code. 

For all the foregoing reasons, the Board finds that a 10 percent, but no higher, ratting  for the Veteran's hemorrhoids is warranted for the period prior to and since January 26, 2010, and that there is no basis to assign any  staged ratings, pursuant to Hart.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating than those herein assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A 10 percent rating for hemorrhoids, for the period from June 23, 2006 through January 25, 2010, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 10 percent for hemorrhoids is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


